DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 11 April 2022, claims 1 and 5 have been amended, and claims 11-15 have been added as new claims.
The basis for the 102 rejection is maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato (WO 2017/119018 A1). Hereinafter referred to as Yamato, and using patent publication US 2018/0309138 A1 as the English equivalent.
Regarding claim 1, Yamato discloses an alkaline battery (“alkaline dry battery” [0019]) comprising:
a tubular battery case (“bottomed cylindrical battery case” [0019]);
a positive electrode filled in the battery case (“Positive electrode 2 is packed into battery case 1” [0028]), and including a stack of n pieces of hollow tubular pellets (“composed of or including n pieces of hollow cylindrical pellets” [0019], “In the example shown in the drawings, positive electrode 2 is composed of or containing a stack including two hollow cylindrical pellets 2a” [0028]);
a negative electrode disposed in hollow portions of the pellets (“negative electrode 3 disposed in a hollow portion of positive electrode 2” [0028]);
a separator disposed between the positive electrode and the negative electrode (“separator 4 interposed between positive electrode 2 and negative electrode 3” [0028]); and
an alkaline electrolytic solution (“alkaline electrolytic solution” [0028]),
wherein the battery case includes a body portion having a thickness of 0.15 mm or less (“thickness of the body portion is preferably 0.08 to 0.20 mm” [0086]),
the positive electrode contains manganese dioxide (“positive electrode includes manganese dioxide as a positive electrode active material” [0052]) and a conductive agent (“positive electrode further includes a conductive agent in addition to the positive electrode active material” [0070]),
n is an integer of 3 or more (“"n" is an integer of 1 or more, preferably an integer of 1 to 8, and more preferably an integer of 1 to 6” [0053]), and
a first proportion is lower than a second proportion (“content of the conductive agent in the positive electrode is, for example, 3 to 10 parts by mass and preferably 4 to 6 parts by mass with respect to 100 parts by mass of manganese dioxide” [0072] and where “density dc of manganese dioxide in the center portion in the height direction of the positive electrode is 98% or less, and may be 96% or less of an average value of densities de of manganese dioxide in the both end portions” [0054], which corresponds to a greater amount of manganese dioxide, and a greater amount of the conductive agent, in the end portions as the content of conductive agent is a specified ratio based on the content of manganese dioxide), where the first proportion is a proportion of a mass of the conductive agent in a total mass of the manganese dioxide and the conductive agent in at least one pellet positioned in a middle portion in a height direction of the stack (“center portion in the height direction of the positive electrode” [0054]), and the second proportion is a proportion of a mass of the conductive agent in a total mass of the manganese dioxide and the conductive agent in at least one pellet positioned in one end portions in the height direction of the stack (“the both end portions” [0054], “density of pellets is increased at an end portion at a side” [0062], “a pellet having a higher density in the upper and lower end portions and a lower density in a center portion” [0064]).
Regarding claim 2, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein the first proportion is lower than the second proportion in each of the pellets positioned in both end portions in the height direction of the stack (“98% or less, and may be 96% or less of an average value of densities de of manganese dioxide in the both end portions” [0054]).
Regarding claim 3, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein a difference between the first proportion and the second proportion is 2.1% by mass or more (“The density dc of manganese dioxide may be 75 to 98% … of the average value of densities de of manganese dioxide” [0054] applied to “the average density of manganese dioxide is 2.80 to 3.00 g/cm3” [0052] implies a density of 2.10 to 2.94 g/cm3 in the center if each of the both ends have a density of the disclosed average density range, which then obtains a conductive agent content range of 0.063 g to 0.294 g per unit cm3 of the center, and 0.084 g to 0.300 g per unit cm3 of the end. The percent difference between these two ranges can then range between 2.0% to 33.3%, which overlaps the claimed 2.1% by mass or more).
Regarding claim 4, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein the first proportion is 5.9% by mass or less (The obtained 2.0% to 33.3% range of difference between the first and second proportions also overlaps the claimed 5.9% by mass or less).
Regarding claim 5, Yamato discloses an alkaline battery (“alkaline dry battery” [0019]) comprising:
a tubular battery case (“bottomed cylindrical battery case” [0019]);
a positive electrode filled in the battery case (“Positive electrode 2 is packed into battery case 1” [0028]), and including a stack of n pieces of hollow tubular pellets (“composed of or including n pieces of hollow cylindrical pellets” [0019], “In the example shown in the drawings, positive electrode 2 is composed of or containing a stack including two hollow cylindrical pellets 2a” [0028]);
a negative electrode disposed in hollow portions of the pellets (“negative electrode 3 disposed in a hollow portion of positive electrode 2” [0028]);
a separator disposed between the positive electrode and the negative electrode (“separator 4 interposed between positive electrode 2 and negative electrode 3” [0028]); and
an alkaline electrolytic solution (“alkaline electrolytic solution” [0028]),
wherein the battery case includes a portion having a thickness of 0.15 mm or less (“thickness of the body portion is preferably 0.08 to 0.20 mm” [0086]),
the positive electrode contains manganese dioxide (“positive electrode includes manganese dioxide as a positive electrode active material” [0052]) and a conductive agent (“positive electrode further includes a conductive agent in addition to the positive electrode active material” [0070]),
n is an integer of 3 or more (“"n" is an integer of 1 or more, preferably an integer of 1 to 8, and more preferably an integer of 1 to 6” [0053]), and
a first resistance is higher than a second resistance (“the binder is used at a rate of 0.2% by mass with respect to the manganese dioxide powder” [0038] in context with “density dc of manganese dioxide in the center portion in the height direction of the positive electrode is 98% or less, and may be 96% or less of an average value of densities de of manganese dioxide in the both end portions” [0054] obtains a proportion of the binder in the end portions that is larger than the proportion of the binder in the middle portion), where the first resistance is resistance of at least one pellet positioned in a middle portion in a height direction of the stack (“center portion” [0054]), and the second resistance is a resistance of at least one pellet positioned in end portions in the height direction of the stack (“end portions” [0054], “density of pellets is increased at an end portion at a side” [0062], “a pellet having a higher density in the upper and lower end portions and a lower density in a center portion” [0064]).
Regarding claim 6, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 5 above, and wherein the first resistance is higher than the second resistance of each of the pellets positioned in both end portions in the height direction of the stack (“the binder is used at a rate of 0.2% by mass with respect to the manganese dioxide powder” [0038] in context with “density dc of manganese dioxide in the center portion in the height direction of the positive electrode is 98% or less, and may be 96% or less of an average value of densities de of manganese dioxide in the both end portions” [0054]).
Regarding claim 7, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein the body portion has a thickness of 0.08 mm or more (“thickness of the body portion is preferably 0.08 to 0.20 mm” [0086]).
Regarding claim 8, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein a density of the manganese dioxide in each of the pellets is 2.76 g/cm3 or more and 3.14 g/cm3 or less (“in n pellets included in the positive electrode, the average density of manganese dioxide is 2.80 to 3.00 g/cm3” [0052])
Regarding claim 9, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein a difference between the density of the manganese dioxide of at least one pellet positioned in the middle portion in the height direction of the stack and the density of the manganese dioxide of at least one pellet positioned in the end portions in the height direction of the stack is 0.2 g/cm3 or less (“The density dc of manganese dioxide may be 75 to 98% … of the average value of densities de of manganese dioxide” [0054] applied to “the average density of manganese dioxide is 2.80 to 3.00 g/cm3” [0052] implies a density of 2.10 to 2.94 g/cm3 in the center if each of the both ends have a density of the disclosed average density range. This results in a density difference ranging from 0.06 g/cm3 to 0.70 g/cm3, and overlaps with the claimed 0.2 g/cm3 or less range).
Regarding claim 10, Yamato discloses all of the limitations for the alkaline battery as set forth in claim 1 above, and wherein n is an integer of 3 or more and 8 or less (“preferably an integer of 1 to 8” [0053]).
Regarding claim 11, Yamato discloses all the limitations for the alkaline battery as set forth in claim 5 above, and wherein the body portion has a thickness of 0.08 mm or more (“thickness of the body portion is preferably 0.08 to 0.20 mm” [0086]).
Regarding claim 12, Yamato discloses all the limitations for the alkaline battery as set forth in claim 5 above, and wherein a density of the manganese dioxide in each of the pellets is 2.76 g/cm3 or more and 3.14 g/cm3 or less (“in n pellets included in the positive electrode, the average density of manganese dioxide is 2.80 to 3.00 g/cm3” [0052]).
Regarding claim 13, Yamato discloses all the limitations for the alkaline battery as set forth in claim 5 above, and wherein a difference between the density of the manganese dioxide of at least one pellet positioned in the middle portion in the height direction of the stack and the density of the manganese dioxide of at least one pellet positioned in the end portions in the height direction of the stack is 0.2 g/cm3 or less (Tables 1C-1D where examples A1 through A3 disclose MnO2 density differences between 0.073-0.127 g/cm3).
Regarding claim 14, Yamato discloses all the limitations for the alkaline battery as set forth in claim 5 above, and wherein n is an integer of 3 or more and 8 or less (““ n ” is an integer of 1 or more , preferably an integer of 1 to 8” [0053]).
Regarding claim 15, Yamato discloses all the limitations for the alkaline battery as set forth in claim 1 above, and wherein:
when n is an odd number (Fig. 5, [0048]), the at least one pellet positioned in a middle portion in a height direction of the stack is a pellet through which a center plane in the height direction of the stack passes (“c” Fig. 5 passes through the middle pellet 22a), and
when n is an even number (Fig. 6, [0050]), the at least one pellet positioned in a middle portion in a height direction of the stack is at least one of two pellets sandwiching the center plane (“c” Fig. 6 passes through the two middle pellets contained between P3 through P8).

Response to Arguments
Applicant's arguments filed 08 June 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Yamato does not disclose the last limitation of claims 1 and 5 because [0054] cited of Yamato does not refer to one pellet positioned in a middle portion in a height direction of the stack, and does not refer to one pellet positioned in end portions of the stack in the height direction.
However, the examiner respectfully disagrees because Fig. 5 shows an alkaline battery comprising of 3 pellets and indicates a “distribution state of the densities of manganese dioxide in pellets … by lightness and darkness in color” ([0044]). Fig. 5 also shows that the middle pellet 22a has one full block b5 of light color, or low density, and each of the end pellets has one half of a block b3 or b7 of light color or low density instead of the full block. Therefore, the density of the one pellet as the middle pellet of the stack is of a lower density than the end pellets of the stack.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                                                                                                                                                                                                                                /DUSTIN Q DAM/Primary Examiner, Art Unit 1721